DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen (US20060010639).
Regarding claim 16, Yuen discloses a wet and dry vacuum cleaner comprising: a vacuum cleaner head (Fig. 2, provided below, element 1, Paragraph 0040) having a dirt container (Fig. 2 element 22, Paragraph 0046) and having an inlet fitting (Fig. 2 element 34, Paragraph 0047) designed for the connection of a suction hose (Fig. 7, below, element 33, Paragraph 0046-0047), the inlet fitting being connected in terms of flow to an inlet connector (Fig. 2 element 52, Paragraph 0046; connected in terms of flow through element 35) situated in the wet and dry vacuum cleaner such that dirt particles drawn in can pass via the inlet connector into the dirt container (Fig. 2), the inlet connector being designed as a diffuser (Fig. 2, the shape of the inlet connector (52) is the same elbow shape as applicant’s inlet connector (see Fig. 1 of instant application) and the suction flow is directed at a side wall of the dirt container (see annotated Fig. 2 below) which is the same design as applicant’s. As best understood by examiner, these are the elements which applicant considers to be the design of the diffuser) with horizontal outflow (Fig. 2). Yuen fails to disclose a cross-sectional area of a diffuser opening of the diffuser is at least 50 percent larger than a cross-sectional area of the inlet fitting in a region of the wall passage into the dirt container. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size/shape of the device to suit a particular application based on basic engineering principles & intended use, such as reducing speed of airflow entering a dirt container to prevent settled dirt in the dirt container from kicking up, including sizes of the diffuser opening and inlet opening having the claimed relationship.

    PNG
    media_image1.png
    618
    530
    media_image1.png
    Greyscale

Annotated Fig. 2

Regarding claim 17, Yuen, as modified, discloses the limitations of claim 16, as described above, and further discloses a suction flow (see annotated Fig. 2, above) through the inlet connector designed as the diffuser is directed toward an inner wall of the dirt container (see annotated Fig. 2, above).
Regarding claim 18, Yuen, as modified, discloses the limitations of claim 17, as described above, and further discloses the inner wall of the dirt container is a side wall of the dirt container (see annotated Fig. 2, above).
Regarding claim 19, Yuen discloses the limitations of claim 17, as described above, and further discloses the inlet connector has a diffuser opening (Fig. 7, see annotated Fig. 7). Yuen fails to disclose a wall spacing of the diffuser opening with respect to the inner wall being less than one fifth of a container width of the dirt container. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size/shape of the device to suit a particular application based on basic engineering principles & intended use, including a wall spacing relative to tank diameter to affect diffusing, (depending on part size limitations), including configurations which corresponded to the claimed ratio.

    PNG
    media_image2.png
    594
    511
    media_image2.png
    Greyscale

			Annotated Fig. 7
Regarding claim 21, Yuen, as modified, discloses the limitations of claim 16, as described above, and further discloses the inlet connector is arranged in a volume defined by the dirt container (see annotated Fig. 2, above).
Regarding claim 22, Yuen, as modified, discloses the limitations of claim 21, as described above, and further discloses the inlet connector is arranged exclusively in the volume (see annotated Fig. 2, above; examiner interprets exclusively in the volume to mean that the entirety of the inlet connector is within the volume of the dirt container).
Regarding claim 23, Yuen, as modified, discloses the limitations of claim 16, as described above, and further discloses an electric turbine (Fig. 2 defined by elements 3 and 4, fan and motor, Paragraph 0040) arranged in the vacuum cleaner head (Fig. 2).
Regarding claim 24, Yuen, as modified, discloses the limitations of claim 16, as described above, and further discloses a dirt filter (Fig. 2, above, element 7, Paragraph 0040) positioned, in relation to the suction flow, downstream of the inlet connector (Fig. 2).
Regarding claim 25, Yuen, as modified, discloses the limitations of claim 16, as described above, and further discloses the inlet connector is a single piece (Fig. 7, inlet connector (52) comprises a single piece).
Regarding claim 26, Yuen, as modified, discloses the limitations of claim 16, as described above, and further discloses the inlet connector is integral on the dirt container (Fig. 2, as best understood by examiner the connection between the inlet connector and the dirt container as claimed, inlet connector (52) is integrally connected to the dirt container via elements 35 and 34).
Claims 27 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen (US20060010639) in view of Lackner (US4877432).
Regarding claim 27, Yuen discloses the limitations of claim 16, as described above, but fails to disclose the inlet connector is composed of plastic. Lackner is also concerned with a vacuum cleaning device and teaches the inlet connector is composed of plastic (Fig. 2 element 19, Column 3 lines 40-41). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the inlet connector of Yuen composed of plastic, as taught by Lackner, to provide effective functionality as a vacuum connector.  Additionally, examiner indicates it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.
Regarding claim 44, Yuen discloses the limitations of claim 33, as described above, but fails to disclose the inlet connector is composed of plastic. Lackner is also concerned with a vacuum cleaning device and teaches the inlet connector is composed of plastic (Fig. 2 element 19, Column 3 lines 40-41). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the inlet connector of Yuen composed of plastic, as taught by Lackner, to provide effective functionality as a vacuum connector.  Additionally, examiner indicates it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.
Claims 28-43 and 45-49 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen (US20060010639) in view of Jerabek (US3921250).
Regarding claim 28, Yuen discloses the limitations of claim 16, as described above, and further discloses a region of the diffuser opening (Fig. 7, the end face defining the diffuser opening). Yuen fails to disclose the inlet connector has an end portion in a region of the diffuser opening, wherein the end portion has an inflow opening for the suction flow and has an outflow region including two outflow openings. Jerabek is also concerned with a vacuum cleaning device and teaches an end portion (Fig. 2, element 24; Jerabek teaches that the end portion (24) reduces the amount of settled debris movement at the bottom of the dirt container) wherein the end portion has an inflow opening (Fig 2 the opening defined by element 25) for the suction flow (examiner considers this to be intended use and the inflow opening (25) is capable of suction flow). and has an outflow region (Fig. 3, cavity portion of end portion (24)) including two outflow openings (Fig. 3, see annotated Fig. 3 below). 
Attaching the end portion from Jerabek onto the diffuser opening of Yuen yields the inlet connector has an end portion (Jerabek Fig. 2, element 24) in a region of the diffuser opening (Yuen Fig. 7, the end face defining the diffuser opening), wherein the end portion has an inflow opening (Jerabek, Fig 2 the opening defined by element 25) for the suction flow (Jerabek, examiner considers this to be intended use and the inflow opening (25) is capable of suction flow) and has an outflow region (Jerabek Fig. 3, cavity portion of end portion (24)) including two outflow openings(Jerabek Fig. 3, see annotated Fig. 3 below). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Inlet connector of Yuen by incorporating the end portion of Jerabek because Jerabek teaches that the end portion reduces the amount of settled debris movement at the bottom of the dirt container.

    PNG
    media_image3.png
    435
    512
    media_image3.png
    Greyscale

                                                                               Annotated Fig. 3

Regarding claim 29, Yuen, as modified, discloses the limitations of claim 28, as described above, and further discloses the inflow opening is inclined in relation to a planar top surface of the end portion (Jerabek, Fig. 3, see annotated Fig. 3, above, 3:5-10 and claim 1; the planar top surface indicated in annotated Fig. 3, above, is inclined relative to the inflow opening, and therefore the inflow opening is inclined relative to the planar top surface).
Regarding claim 30, Yuen, as modified, discloses the limitations of claim 28, as described above, and further discloses the outflow openings include in each case one wall region (Jerabek Fig. 3, see annotated Fig. 3’ below; the wall regions are an internal surface of the end portion having generally  the same shape as the end surface shown in annotated Fig. 3’), wherein the wall regions of the outflow openings are parallel to a planar top surface (Jerabek Fig. 3, see annotated Fig. 3’’ below) of the end portion of the inlet connector (wall regions shown are in the same plane as the planar top surface and are therefore parallel).
       
    PNG
    media_image4.png
    473
    393
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    691
    518
    media_image5.png
    Greyscale

                        Annotated Fig. 3’                                              Annotated Fig. 3’’

Regarding claim 31, Yuen, as modified, discloses the limitations of claim 28, as described above, and further discloses the end portion is, via a shape, designed to divert a direction of the suction flow (Jerabek Fig. 3, T-shape of end region (24) diverts suction flow).
Regarding claim 32, Yuen, as modified, discloses the limitations of claim 28, as described above, but fails to disclose the inflow opening of the end portion is arranged above a maximum fill level of the dirt container. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure a maximum fill level, based on the particular device application and material being collected, to include fill levels below the inflow opening, depending on user preference.
Regarding claim 33, Yuen discloses a wet and dry vacuum cleaner comprising: a vacuum cleaner head (Fig. 2, provided below, element 1, Paragraph 0040) having a dirt container (Fig. 2 element 22, Paragraph 0046) and having an inlet fitting (Fig. 2 element 34, Paragraph 0047) designed for the connection of a suction hose (Fig. 7 element 33, Paragraph 0046-0047), the inlet fitting being connected in terms of flow to an inlet connector (Fig. 2 element 52, Paragraph 0046; connected in terms of flow through element 35) situated in the wet and dry vacuum cleaner such that dirt particles drawn in can pass via the inlet connector into the dirt container (Fig. 2), the inlet connector being designed as a diffuser (Fig. 2, the shape of the inlet connector (52) is the same elbow shape as applicant’s inlet connector (see Fig. 1 of instant application) and the suction flow is directed at a side wall of the dirt container (see annotated Fig. 2 above) which is the same design as applicant’s. As best understood by examiner, these are the elements which applicant considers to be the design of the diffuser) with horizontal outflow (Fig. 2 and Fig. 13). 
Yuen fails to disclose an end portion having an inflow opening inclined in relation to a planar surface of the end portion. Jerabek is also concerned with a vacuum cleaning device and teaches an end portion (Fig. 2, element 24; Jerabek teaches that the end portion (24) reduces the amount of settled debris movement at the bottom of the dirt container) having an inflow opening (Fig. 2 the opening defined by element 25) inclined in relation to a planar surface of the end portion (Jerabek, Fig. 3, see annotated Fig. 3, above, 3:5-10 and claim 1; the planar surface indicated in annotated Fig. 3, above, is inclined relative to the inflow opening, and therefore the inflow opening is inclined relative to the planar surface). 
Attaching the end portion from Jerabek onto the distal end of the inlet connector of Yuen yields a vacuum cleaner head (Yuen Fig. 2, provided below, element 1, Paragraph 0040) having a dirt container (Yuen Fig. 2 element 22, Paragraph 0046) and having an inlet fitting (Yuen Fig. 2 element 34, Paragraph 0047) designed for the connection of a suction hose (Yuen Fig. 7 element 33, Paragraph 0046-0047), the inlet fitting being connected in terms of flow to an inlet connector (Yuen Fig. 2 element 52, Paragraph 0046; connected in terms of flow through element 35) situated in the wet and dry vacuum cleaner such that dirt particles drawn in can pass via the inlet connector into the dirt container (Yuen Fig. 2), the inlet connector being designed as a diffuser (Yuen Fig. 2, the shape of the inlet connector (52) is the same elbow shape as applicant’s inlet connector (see Fig. 1 of instant application) and the suction flow is directed at a side wall of the dirt container (Yuen see annotated Fig. 2 above which is the same design as applicant’s. As best understood by examiner, these are the elements which applicant considers to be the design of the diffuser) with horizontal outflow (Yuen Fig. 2 and Fig. 13), wherein the inlet connector has an end portion (Fig. 2, element 24; Jerabek teaches that the end portion (24) reduces the amount of settled debris movement at the bottom of the dirt container) having an inflow opening (Fig. 2 the opening defined by element 25) inclined in relation to a planar surface of the end portion (Jerabek, Fig. 3, see annotated Fig. 3, above, 3:5-10 and claim 1; the planar surface indicated in annotated Fig. 3, above, is inclined relative to the inflow opening, and therefore the inflow opening is inclined relative to the planar surface). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Inlet connector of Yuen by incorporating the end portion of Jerabek with the inflow opening inclined in relation to a planar surface of the end portion because Jerabek teaches that the end portion reduces the amount of settled debris movement at the bottom of the dirt container and Jerabek also teaches that the inclined, planar surface of the end portion contributes to minimizing the amount of air disturbance at the bottom of the dirt container.
Regarding claim 34, Yuen, as modified, discloses the limitations of claim 33, as described above, and further discloses a suction flow (Yuen see annotated Fig. 2, above) through the inlet connector designed as the diffuser is directed toward an inner wall of the dirt container (Yuen see annotated Fig. 2, above).
Regarding claim 35, Yuen, as modified, discloses the limitations of claim 34, as described above, and further discloses the inner wall of the dirt container is a side wall of the dirt container (Yuen see annotated Fig. 2, above).
Regarding claim 36, Yuen discloses the limitations of claim 34, as described above, and further discloses the inlet connector has a diffuser opening (Yuen Fig. 7, see annotated Fig. 7, above). Yuen fails to disclose a wall spacing of the diffuser opening with respect to the inner wall being less than one fifth of a container width of the dirt container. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size/shape of the device to suit a particular application based on basic engineering principles & intended use, including a wall spacing relative to tank diameter to affect diffusing, (depending on part size limitations), including configurations which corresponded to the claimed ratio.
Regarding claim 37, Yuen discloses the limitations of claim 33, as described above, but fails to disclose a cross-sectional area of a diffuser opening of the diffuser is at least 50 percent larger than a cross-sectional area of the inlet fitting in a region of the wall passage into the dirt container. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size/shape of the device to suit a particular application based on basic engineering principles & intended use, such as reducing speed of airflow entering a dirt container to prevent settled dirt in the dirt container from kicking up, including sizes of the diffuser opening and inlet opening having the claimed relationship.
Regarding claim 38, Yuen, as modified, discloses the limitations of claim 33, as described above, and further discloses the inlet connector is arranged in a volume defined by the dirt container (Yuen see annotated Fig. 2, above).
Regarding claim 39, Yuen, as modified, discloses the limitations of claim 38, as described above, and further discloses the inlet connector is arranged exclusively in the volume (Yuen see annotated Fig. 2, above; examiner interprets exclusively in the volume to mean that the entirety of the inlet connector is within the volume of the dirt container).
Regarding claim 40, Yuen, as modified, discloses the limitations of claim 33, as described above, and further discloses an electric turbine (Yuen Fig. 2 defined by elements 3 and 4, fan and motor, Paragraph 0040) arranged in the vacuum cleaner head (Yuen Fig. 2).
Regarding claim 41, Yuen, as modified, discloses the limitations of claim 33, as described above, and further discloses a dirt filter (Yuen Fig. 2, above, element 7, Paragraph 0040) positioned, in relation to the suction flow, downstream of the inlet connector (Yuen Fig. 2).
Regarding claim 42, Yuen, as modified, discloses the limitations of claim 33, as described above, and further discloses the inlet connector is a single piece (Yuen Fig. 7, inlet connector (52) comprises a single piece).
Regarding claim 43, Yuen, as modified, discloses the limitations of claim 33, as described above, and further discloses the inlet connector is integral on the dirt container (Yuen Fig. 2, as best understood by examiner the connection between the inlet connector and the dirt container as claimed, inlet connector (52) is integrally connected to the dirt container via elements 35 and 34).
Regarding claim 45, Yuen, as modified, discloses the limitations of claim 33, as described above, and further discloses the inlet connector has the end portion in a region of the diffuser opening (see rejection of claim 33), and the end portion has an outflow region (Jerabek, Fig. 3, cavity portion of end portion (24)) including two outflow openings (Jerabek, Fig. 3, see annotated Fig. 3 above). 
Regarding claim 46, Yuen, as modified, discloses the limitations of claim 45, as described above, and further discloses the inflow opening is for a suction flow (Jerabek; examiner considers this to be intended use and the inflow opening (25) is capable of suction flow).
Regarding claim 47, Yuen, as modified, discloses the limitations of claim 45, as described above, and further discloses the outflow openings include in each case one wall region (Jerabek Fig. 3, see annotated Fig. 3’ above; the wall regions are an internal surface of the end portion having generally  the same shape as the end surface shown in annotated Fig. 3’), wherein the wall regions of the outflow openings are parallel to a planar top surface (Jerabek Fig. 3, see annotated Fig. 3’’ above) of the end portion of the inlet connector (wall regions shown are in the same plane as the planar top surface and are therefore parallel).
Regarding claim 48, Yuen, as modified, discloses the limitations of claim 45, as described above, and further discloses the end portion is, via a shape, designed to divert a direction of the suction flow (Jerabek Fig. 3, T-shape of end region (24) diverts suction flow).
Regarding claim 49, Yuen, as modified, discloses the limitations of claim 45, as described above, but fails to disclose the inflow opening of the end portion is arranged above a maximum fill level of the dirt container. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure a maximum fill level, based on the particular device application and material being collected, to include fill levels below the inflow opening, depending on user preference.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-19 and 21-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-14 and 16-22 of copending Application No. 16970386 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11-14 and 16-22 of the Application No. 16970386  include all of the limitations of claims 16-19 and 21-27 of the instant application, with the exception of  a cross-sectional area of a diffuser opening of the diffuser is at least 50 percent larger than a cross-sectional area of the inlet fitting in a region of the wall passage into the dirt container. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size/shape of the diffuser opening cross-sectional area and the cross-sectional area of the inlet fitting in a region of the wall passage into the dirt container disclosed in Application No. 16970386 to suit a particular application based on basic engineering principles & intended use, such as reducing speed of airflow entering a dirt container to prevent settled dirt in the dirt container from kicking up, including sizes of the diffuser opening and inlet opening having the claimed relationship.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 3/22/2022, with respect to the drawing objections from non-final rejection filed 12/24/2021 have been fully considered and are persuasive.  The drawing objections from non-final rejection filed 12/24/2021 have been withdrawn. 
Applicant’s arguments with respect to claim 16, specifically the limitations brought in from previous claim 20, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 8-9, filed 3/22/2022, with respect to the rejection of claim 16 under 35 U.S.C. 103 has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Yuen (US20060010639). A motivation of reducing speed of airflow entering a dirt container to prevent settled dirt in the dirt container from kicking up has been included in the new rejection of claim 16. 
Applicant's arguments, see pages 9-10, filed 3/22/2022, with respect to the patentability of claims 33-49 due to the new limitation of “the inlet connector has an end portion having an inflow opening inclined in relation to a planar surface of the end portion” have been fully considered but they are not persuasive. Examiner finds that while Yuen is silent this limitation, Jerabek teaches an end portion (Fig. 2, element 24; Jerabek teaches that the end portion (24) reduces the amount of settled debris movement at the bottom of the dirt container) having an inflow opening (Fig. 2 the opening defined by element 25) inclined in relation to a planar surface of the end portion (Jerabek, Fig. 3, see annotated Fig. 3, above, 3:5-10 and claim 1; the planar surface indicated in annotated Fig. 3, above, is inclined relative to the inflow opening, and therefore the inflow opening is inclined relative to the planar surface). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Inlet connector of Yuen by incorporating the end portion of Jerabek with the inflow opening inclined in relation to a planar surface of the end portion because Jerabek teaches that the end portion reduces the amount of settled debris movement at the bottom of the dirt container and Jerabek also teaches that the inclined, planar surface of the end portion contributes to minimizing the amount of air disturbance at the bottom of the dirt container.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./               Examiner, Art Unit 3723                                                                                                                                                                                         



/JOSEPH J HAIL/               Supervisory Patent Examiner, Art Unit 3723